IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-40391
                          Summary Calendar



SERGIO HIRAM ALVIDREZ,

                                          Plaintiff-Appellant,

versus

KENNETH W. WILLIAMS, Assistant
Warden; CHARLES BELL; ERNEST H. GUTERREZ,
JR.; STEVE SANGSTER; EMIL C. GARZA;
BRUCE V. PETERSON; MICHAEL BAILEY,

                                          Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. G-96-CV-577
                       - - - - - - - - - -
                         October 8, 1998

Before KING, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Sergio Hiram Alvidrez, Texas prisoner no. 512255, appeals

the district court’s order dismissing, as frivolous, his 42

U.S.C. § 1983 claims.    After reviewing the record and Alvidrez’s

arguments on appeal, we AFFIRM for the reasons given by the

district court.   See Alvidrez v. Williams, G-96-CV-577, (S.D.

Tex., April 7, 1998).




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.